Citation Nr: 0717921	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for equilibrium 
dysfunction.

2.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a partial stomach removal. 

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorder (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, dated in February 2002 and September 2002.  

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge (VLJ) in December 
2004.  The veteran's case was remanded to the RO for 
additional development in February 2005.  The case is again 
before the Board for appellate review.

After further review of the claims file the Board has 
determined that the issue of entitlement to service 
connection for residuals of a partial stomach removal is best 
characterized as the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a partial stomach 
removal.

The veteran filed a claim for an increased rating for 
hemorrhoids in July 1977.  The veteran's claim for an 
increased rating for hemorrhoids was denied by way of a 
rating decision by the Indianapolis RO dated in September 
1977.  The veteran was also denied service connection for a 
post-operative gastrectomy and pes planus at that time.  The 
veteran filed a claim for entitlement to service connection 
for a partial stomach removal in March 2001.  The RO wrote to 
the veteran in March 2001 and informed him that his claim for 
entitlement to service connection for post-operative 
gastrectomy was denied in a September 1977 rating decision 
and that he should submit new evidence showing his disability 
was incurred in or aggravated by service.  However, when the 
RO adjudicated the veteran's claim in a September 2002 rating 
decision, the issue was characterized as entitlement to 
service connection for residuals of a partial stomach 
removal.  According to 38 C.F.R. § 3.156(b), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence

Consequently, the issue currently on appeal is whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of a partial 
stomach removal. 

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a partial stomach removal and the 
claim of entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have an equilibrium dysfunction that 
is attributable to military service, or was caused or made 
worse by service-connected hearing loss.  

2.  The veteran's service connected hemorrhoids are not large 
or thrombotic, irreducible, or with excessive redundant 
tissue evidencing frequent recurrences, nor are they shown to 
cause persistent bleeding, secondary anemia, or fissures.

3.  The veteran's bilateral hearing loss is manifested by no 
worse than level I hearing in the right ear and level I 
hearing in the left ear.


CONCLUSION OF LAW

1.  The veteran does not have an equilibrium dysfunction that 
is the result of disease or injury incurred in or aggravated 
by active military service; an equilibrium dysfunction is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 
(West. 2002 and Supp. 2006); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs), including an 
August 1951 entrance examination and an August 1953 
separation examination, were negative for any reference to 
treatment for or a diagnosis of an equilibrium dysfunction.  

Associated with the claim file are private treatment reports 
from S. Amos, M.D., dated from February 1985 to December 
1999.  The veteran was noted to have fallen at work in August 
1988.  

The veteran was afforded a VA examination to evaluate his 
hemorrhoids in August 2001.  The veteran reported external 
hemorrhoids and he said he saw blood when he wiped himself.  
He reported no pain but he said the hemorrhoids itched and 
that they occasionally got thrombosed.  He said he often saw 
blood when he had hard stool.  The veteran said he had normal 
sphincter control and he denied fecal leakage and involuntary 
bowel movements.  Rectal examination showed normal sphincter 
tone.  No external hemorrhoids were observed and no internal 
hemorrhoids were seen coming out of the anus.  No masses were 
felt on rectal examination and no internal hemorrhoids were 
felt on internal examination.  The examiner concluded that 
the he was unable to appreciate any external or internal 
hemorrhoids.  He scheduled the veteran for a colonoscopy to 
prove internal hemorrhoids.  

The veteran was afforded a VA general medical examination in 
August 2001.  He reported prostate difficulties and 
hypertension.  He said he had a stomach ulcer in the 1950s 
after he got out of service but was still in the reserves.  
He said he had surgery and had "two-thirds of his stomach 
removed."  He reported that he fell in 1990 secondary to 
equilibrium problems and hurt his back.  The examiner said 
the rectal examination was not performed and he reported that 
the veteran should be evaluated by an ear, nose and throat 
specialist to determine the etiology of his equilibrium 
dysfunction.  

The veteran was afforded a VA audiological examination in 
January 2002.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 5 at 1000 
Hertz, 45 at 2000 Hertz, 65 at 3000 Hertz, and 70 at 4000 
Hertz with an average decibel loss of 46.  Puretone 
thresholds, in decibels, for the left ear of 10 at 1000 
Hertz, 45 at 2000 Hertz, 55 at 3000 Hertz, and 60 at 4000 
Hertz with an average decibel loss of 43.  Speech testing 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2000 to December 2005.  In April 2002 
the veteran underwent a colonoscopy which revealed 
diverticulosis and internal hemorrhoids with no bleeding.  
The veteran was seen for an evaluation of his hearing aids in 
November 2002.  He reported that he wore the hearing aids 
twelve to fourteen hours per day and that he was satisfied 
with the fit, comfort, sound quality, and perceived benefit.

Also associated with the claims file are several 
uninterpreted Beltone audiograms.  The first one is undated 
and does not include the name of the examiner who performed 
the audiogram.  Another audiogram is dated in July 2003 and 
was performed by S. Boatz, M.S., CCC-A.  The examiner noted 
that the veteran's right ear hearing acuity was within normal 
limits through 1000 Hertz then dropping to moderately-severe 
to profound hearing loss with moderately impaired speech 
discrimination and a normal tympanogram.  The left ear 
hearing acuity was noted to be within normal limits through 
1500 Hertz then dropping to moderate to profound hearing loss 
with fair speech discrimination and a normal tympanogram.  

The veteran testified at a regional office hearing in 
December 2002.  The veteran testified that he bled from his 
rectum due to his hemorrhoids when he his stool was hard.  He 
said when his stool was soft he did not have problems.  He 
said he noticed the blood when he wiped with toilet paper.  
He said the hemorrhoids itched once a week.  He said he had 
anemia that was probably due to an operation and blood 
transfusion.  He said he did not see a doctor on a regular 
basis for his hemorrhoids. He said he did not use 
prescription medication for his hemorrhoids.  He said he 
occasionally used suppositories.  The veteran reported that 
his hearing aids helped him hear the TV but he said he had 
trouble hearing sirens while driving.  He said even with the 
hearing aids he had difficulty understanding conversations 
and talking on the phone.  He said he wore his hearing aids 
during the day but not at night and that he would 
occasionally take the hearing aids out for a few days at a 
time to rest his ears.  The veteran said he fell at work in 
1982 and the doctor told him that he had a balance problem.  
He said his doctor told him damage to his ears in service 
caused his equilibrium problem.  The veteran said he never 
had ear infections or ear disease.  He said he had no hearing 
problems before he entered service but he started having 
hearing problems after service.  He denied blood or any 
drainage from his ears.  

Private treatment reports from B. Long, M.D, dated in July 
2003 reveal that the veteran was diagnosed with central 
vertigo based on the results of an electronystagmogram (ENG) 
and high frequency sensorineural hearing loss.  He was noted 
to use bilateral hearing aids.  

The veteran was afforded a VA ear disease examination in 
March 2004.  The veteran denied tinnitus, vertigo, balance or 
gait problems, otorrhea, otalgia, and pruritus.  The veteran 
did report some mild pre-syncopal symptoms when he stands up 
after sitting down for a long time.  He reported that he used 
hearing aids which worked well and he said he had no 
difficulties in communication.  Physical examination revealed 
normal ears bilaterally and externally.  The external 
auditory canals and tympanic membranes were normal.  The 
middle ear did not have masses and there was no evidence of 
cholesteatoma.  He had no active ear disease and no 
complications of ear disease.  The examiner reviewed a 
January 2002 audiogram which he said showed symmetric 
sensorineural hearing loss.  

The veteran was afforded a VA audiological examination in 
April 2004.  The veteran reported decreased hearing and 
dizziness.  Audiometric testing revealed puretone thresholds, 
in decibels, for the right ear of 15 at 1000 Hertz, 45 at 
2000 Hertz, 60 at 3000 Hertz, and 75 at 4000 Hertz with an 
average decibel loss of 48.  Puretone thresholds, in 
decibels, for the left ear of 15 at 1000 Hertz, 45 at 2000 
Hertz, 50 at 3000 Hertz, and 65 at 4000 Hertz with an average 
decibel loss of 43.  Speech testing revealed speech 
recognition ability of 94 percent in the right ear and 94 
percent in the left ear.  

A VA addendum opinion was obtained in August 2004.  The 
examiner reviewed the claims file and opined that the 
veteran's military noise exposure from rifles, tanks, and 
artillery was most likely a contributing factor in the 
veteran's sensorineurl hearing loss.  The examiner also 
opined that the veteran's central vertigo was not peripheral 
in origin.  He said the central vertigo appeared to be 
related to a central phenomenon based on the results of 
abnormal ENGs, opticokinetic tests, and abnormal horizontal 
tracking with delay in both directions which points to a more 
central phenomenon.  He concluded that given the symmetry of 
the veteran's hearing loss and the lack of significant 
peripheral findings based upon review of the record, it was 
unlikely that the veteran's central vertigo was related to 
the veteran's peripheral hearing loss.  Another addendum 
opinion also dated in August 2004 also included an opinion 
that the veteran's hearing loss was at least as likely as not 
due to noise exposure reported by the veteran.  

The veteran testified at a video conference hearing in 
December 2004.  The veteran said he noticed a problem with 
his balance in 1953.  He said the balance problem went along 
with his hearing problem.  The veteran denied that he 
received any injuries which caused his balance problem.  The 
veteran said his balance problem caused him to fall at work 
in 1988 or 1989.  The veteran said he thought he had a VA 
examination for his hearing loss in August 2004.  He said his 
hearing had gotten worse since that time.  He said he wore 
hearing aids in both ears.  He said he had difficulty hearing 
when there was background noise.  He said he his hemorrhoids 
bled when he had hard stools.  He said he had not been 
diagnosed with anemia.  The veteran said he underwent a 
colonoscopy at VA.  He said he bled from his hemorrhoids 
about three to four times a month.  He said when he had soft 
stool he had no pain.  

The veteran was afforded a VA examination to assess his 
hemorrhoid disability in August 2005.  He reported no 
bleeding from his hemorrhoids for the two months prior to the 
examination.  The veteran said he bled three times in May 
2005 but the bleeding was in small quantity only on toilet 
paper when he wiped.  Prior to the bleeding in May 2005, the 
veteran said he did not have any bleeding for one year prior.  
The veteran reported good sphincter control and he denied 
fecal leakage, involuntary bowel movements, and rectal pain.  
Physical examination revealed no colostomy, no evidence of 
fecal leakage, and no evidence of fissure.  There were no 
visible external hemorrhoids on digital rectal examination.  
The examiner said he did not feel any thrombosed internal 
hemorrhoids and there was no evidence of bleeding.  The 
examiner noted that a 2002 colonoscopy revealed the presence 
of internal hemorrhoids.  The examiner said the veteran was 
doing well with regard to his internal hemorrhoids.  The 
examiner said the veteran was anemic based on the results of 
some recent blood work.  The examiner opined that the veteran 
had internal hemorrhoids with only occasional bleeding, 
anemia, and no evidence of anal fissures.  He noted that if 
the veteran had normal iron studies then his anemia was not 
related to bleeding from his hemorrhoids.  He noted that the 
veteran had low hemoglobin.  An iron study was included in 
the examination report and revealed a normal iron study.  

A VA addendum opinion was obtained in January 2006.  The 
examiner reported that lab studies revealed that the veteran 
was anemic.  He reviewed the results of iron studies 
performed on the veteran and he said that the veteran was 
iron sufficient which means that he does not have any iron 
deficiency and that his anemia is not related to bleeding 
from his hemorrhoids.  

The veteran was afforded a VA audiological examination in 
January 2006.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 20 at 1000 
Hertz, 45 at 2000 Hertz, 75 at 3000 Hertz, and 80 at 4000 
Hertz with an average decibel loss of 55.  Puretone 
thresholds, in decibels, for the left ear of 25 at 1000 
Hertz, 50 at 2000 Hertz, 60 at 3000 Hertz, and 75 at 4000 
Hertz with an average decibel loss of 53.  Speech testing 
revealed speech recognition ability of 96 percent in the 
right ear and 96 percent in the left ear.  

Private treatment reports from Terre Haute Regional Hospital 
were unrelated to the issues on appeal.  Medical records from 
Dr. T. Buchanan and Union Hospital were either unavailable or 
destroyed.  

Service Connection - Equilibrium Dysfunction

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between service-connected disability and the veteran's 
equilibrium dysfunction has been demonstrated.

There is no competent evidence to support the veteran's 
contention that he suffers from an equilibrium dysfunction as 
a result of active military service or as a result of his 
service-connected bilateral hearing loss.  

The SMRs did not reveal any treatment or diagnoses related to 
an equilibrium dysfunction.  The veteran reported that he 
fell at work in 1988 due to a problem with his equilibrium.  
While private treatment reports from Dr. Amos reflect that 
the veteran fell while at work in 1988, they do not document 
any diagnosis related to an equilibrium dysfunction nor do 
they reference an equilibrium dysfunction as the cause of the 
fall.  The first evidence of any documented equilibrium 
dysfunction came in July 2003.  Dr. Long diagnosed the 
veteran with central vertigo based on the results of an ENG.  
None of the veteran's treating physicians at VA or any 
private physicians has provided an opinion linking the 
veteran's current central vertigo to service or to his 
service-connected bilateral hearing disability.  A VA 
examiner opined in August 2004 that the veteran's central 
vertigo was not peripheral in origin.  He said the central 
vertigo appeared to be related to a central phenomenon based 
on the results of abnormal ENGs, opticokinetic tests, and 
abnormal horizontal tracking with delay in both directions 
which pointed to a more central phenomenon.  He concluded 
that given the symmetry of the veteran's hearing loss and the 
lack of significant peripheral findings based upon review of 
the record, it was unlikely that the veteran's central 
vertigo was related to the veteran's peripheral hearing loss.  
This opinion is uncontradicted by the remaining evidence.  
Consequently, the preponderance of the evidence is against 
the claim.  An award of service connection on a direct or 
secondary basis is therefore not warranted.  

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).




Hemorrhoids

The veteran's service-connected hemorrhoids are rated as 10 
percent disabling under Diagnostic Code 7336 effective from 
July 5, 1977.  38 C.F.R. § 4.114.  A 10 percent rating has 
been continued until the present time.  This 10 percent 
disability evaluation is a protected rating as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2006).

Under Diagnostic Code 7336, assignment of a 10 percent 
evaluation is contemplated where hemorrhoids are shown to be 
large or thrombotic, and where such are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  

In this case there is no evidence of hemorrhoids that are 
large or thrombotic, irreducible with excessive redundant 
tissue evidencing frequent recurrence or persistent bleeding, 
secondary anemia, or with fissures.  At the time of the 
August 2001 VA examination the examiner concluded that the he 
was unable to appreciate any external or internal 
hemorrhoids.  Physical examination at the time of the August 
2005 VA examination revealed no colostomy, no evidence of 
fecal leakage, and no evidence of fissure.  There were no 
visible external hemorrhoids on digital rectal examination.  
The examiner said he did not feel any thrombosed internal 
hemorrhoids and there was no evidence of bleeding.  The 
examiner noted that a 2002 colonoscopy revealed the presence 
of internal hemorrhoids.  The veteran was noted to be anemic.  
A VA addendum opinion obtained in January 2006 confirmed that 
the veteran was anemic.  The examiner reviewed the results of 
iron studies performed on the veteran and he said that the 
veteran was iron sufficient which meant that he does not have 
any iron deficiency and that his anemia is not related to 
bleeding from his hemorrhoids.  Absent any current showing of 
hemorrhoids with persistent bleeding and secondary anemia or 
fissures, a rating in excess of 10 percent is not warranted.  
In fact, the veteran does not meet the rating criteria for a 
10 percent rating but as noted the 10 percent has been in 
effect for more than twenty years and may not be reduced.  

Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2006).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  

From the outset the Board notes that the February 2005 Board 
remand ordered the Veteran's Benefits Administration (VBA) to 
obtain a copy of a January 2005 VA audiological examination 
which the veteran identified at his video conference hearing.  
The veteran was not afforded any audiological examinations at 
VA in 2005 and the reports dated in 2004 and 2006 have been 
associated with the claims file.  

A review of the January 2002 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86 
using the January 2002 results.  

The combination of level I and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the veteran's 
case, that results in a noncompensable rating.  

A review of the April 2004 audiometric examination, and using 
the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86 
using the April 2004 results.  

The combination of level I and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  As noted above, the ratings for disability 
compensation for hearing loss are determined by the 
mechanical application of the criteria in Table VI and Table 
VII.  See Lendenmann, supra.  In the veteran's case, that 
results in a noncompensable rating.  

A review of the January 2006 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86 
using the January 2006 results.  

The combination of level I and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  As noted above, the ratings for disability 
compensation for hearing loss are determined by the 
mechanical application of the criteria in Table VI and Table 
VII.  See Lendenmann, supra.  In the veteran's case, that 
results in a noncompensable rating.  

The veteran has contended that his hearing loss should be 
rated as compensably disabling.  The Board acknowledges that 
the veteran's hearing acuity was worse than it has been at 
the time of his most recent VA examination in January 2006.   
However, there is no objective evidence of record to indicate 
that the application of the rating criteria, as established, 
is inadequate to rate the veteran's hearing loss disability 
and the application of the rating criteria has established 
that the veteran's hearing loss is noncompensably disabling.  
Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating.

Veterans Claims Assistance Act of 2000

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in July 2003.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  He was also informed that he should 
submit evidence to show that his service-connected 
disabilities had worsened.  The veteran was informed of the 
elements to satisfy to establish secondary service connection 
by way of an August 2002 statement of the case (SOC).  In 
March 2005 the veteran was again informed of the 
evidence/information required to substantiate his claims.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  He was informed that he should submit 
evidence to show that his service-connected disabilities had 
worsened.  He was also informed of the status of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand in order to address 
rating or effective date issues is not necessary.

The veteran was not informed of a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  However, the amendment merely sets a 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  Here, as noted above, no 
worsening due to service-connected disability has been shown.  
Moreover, the new provision is more restrictive than the 
older version of 38 C.F.R. § 3.310 and is consequently less 
favorable to claimants.  Therefore, the Board finds that 
failure to notify the veteran of the amendment does not 
require remand.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private medical records, 
and VA outpatient treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection and increased 
ratings should be granted.  The Board is not aware of any 
outstanding evidence.


ORDER

Entitlement to service connection for equilibrium dysfunction 
is denied.

Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.


REMAND

After a thorough review of the claims folder, the Board has 
determined that the issues of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a partial stomach 
removal and entitlement to TDIU must be remanded for further 
adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Additionally, the veteran was not told of the criteria used 
to award disability ratings or the criteria for assigning an 
effective date as required by Dingess, supra.

The Board finds that notice letters sent to the veteran in 
March 2001, April 2002, July 2003, and March 2005 did not 
comply with the new requirements under Kent.  Therefore, this 
case must be remanded with regard to the veteran's claim to 
reopen a claim of entitlement to service connection for 
residuals of a partial stomach removal.  

The Board notes that further consideration of the issue of 
entitlement to TDIU benefits must be held in abeyance pending 
completion of the remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by 
Kent, supra, with respect to the 
claims.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

Also send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claims on 
appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess, supra.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal, 
including the claim of entitlement 
to TDIU.  If the benefits sought are 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


